2022 UT 39


                              IN THE

      SUPREME COURT OF THE STATE OF UTAH

IN THE INTEREST OF A.B., A PERSON UNDER EIGHTEEN YEARS OF AGE

                               K.T.,
                            Respondent,
                                 v.
       S.T., T.T., and the OFFICE OF THE GUARDIAN AD LITEM,
                              Petitioners.

                           No. 20210776
                        Heard May 11, 2022
                     Filed November 25, 2022

           On Certiorari to the Utah Court of Appeals

             Third District Juvenile Court, Salt Lake
                   The Honorable Julie Lund
                           No. 1174795

                            Attorneys:
   Steve S. Christensen, Clinton R. Brimhall, Salt Lake City, for
                            respondent
 Sheleigh A. Harding, Salt Lake City, for petitioners S.T. and T.T.
Martha M. Pierce, Salt Lake City, Guardian ad Litem for petitioner
                               A.B.

CHIEF JUSTICE DURRANT authored the opinion of the Court in which
ASSOCIATE CHIEF JUSTICE PEARCE, JUSTICE PETERSEN, JUDGE BROWN,
                    and JUDGE BATES joined.
  Having recused himself, JUSTICE LEE did not participate herein;
         DISTRICT COURT JUDGE MATTHEW D. BATES sat.
Due to his retirement, JUSTICE HIMONAS did not participate herein;
          DISTRICT COURT JUDGE JENNIFER A. BROWN sat.
     JUSTICE DIANA HAGEN became a member of the Court on
  May 18, 2022, after oral argument in the matter, and accordingly,
                        did not participate.
                              IN RE A.B.
                        Opinion of the Court
   CHIEF JUSTICE DURRANT, opinion of the Court:
                              Introduction
   ¶1 K.T. (Mother) left her daughter, A.B., in the care of S.T. (Aunt)
and T.T. (Uncle) for nearly a year—from the beginning of summer
through the following school year. When Mother came to take A.B.
back, Aunt and Uncle, rather than returning A.B. to Mother‘s care,
sought custody and a protective order, claiming Mother had abused
and neglected A.B.
   ¶2 The juvenile court determined that Mother had neglected A.B.
and awarded custody to Aunt and Uncle. The court based its neglect
determination on Mother‘s ―emotional maltreatment‖ of A.B., her
pattern of leaving A.B. with relatives, her inability to care for A.B.
due to illness, and her failure to help Aunt and Uncle with A.B.‘s
expenses.
   ¶3 Mother appealed this decision, and the court of appeals
reversed, holding that the juvenile court‘s findings and legal
conclusions ―d[id] not meet the statutory definition of ‗neglect‘‖ as
found in Utah Code section 80-1-102(58)(a).1 The court reviewed the
juvenile court‘s decision nondeferentially because it determined that
the question on review was a law-like mixed question of fact and
law.2 The court of appeals also declined Aunt, Uncle, and the
Guardian ad Litem‘s (collectively, Petitioners) invitation to affirm
the juvenile court‘s decision on the alternative ground of abuse.3
Petitioners sought review of the court of appeals‘ decision.
    ¶4 We granted certiorari to address three issues: whether the
court of appeals erred by (1) analyzing the juvenile court‘s
application of the neglect statute as a law-like mixed question and
applying a nondeferential standard of review; (2) reversing the lower
court‘s neglect determination; and (3) not affirming on the
alternative ground of abuse. Petitioners have failed to persuade us


_____________________________________________________________
   1 In re A.B., 2021 UT App 91, ¶ 22, 498 P.3d 894. The juvenile court
entered its order on April 8, 2020, and, at that time, the neglect
statute was located in Utah Code section 78A-6-105(40). The
definition has since been moved and renumbered, but it is
substantively the same, so we cite to the current version of the code.
   2   Id. ¶¶ 9–10.
   3   Id. ¶ 14 n.3.


                                  2
                         Cite as: 2022 UT 39
                        Opinion of the Court
that the court of appeals erred on any of these three issues, so we
affirm.
                              Background
    ¶5 Since A.B.‘s birth in 2008, Mother, a single parent, has relied
on relatives to help care for A.B., often leaving A.B. in the care of
relatives for extended periods of time. Continuing this pattern, in
May 2018, Mother left A.B. with Aunt and Uncle for the summer and
the following school year. Mother then relocated to North Carolina.
    ¶6 In May 2019, Mother tried to take A.B. back to join her in
North Carolina. Rather than returning A.B. to Mother‘s care, Aunt
and Uncle sought custody and a protective order regarding A.B.,
alleging a history of neglect and abuse by Mother. Mother denied
these allegations, and the issue went to trial.
    ¶7 At trial, testimony revealed difficulties in Mother and A.B.‘s
relationship. Mother‘s parenting style generally lacked affection and
care, with Mother often acting gruff and impatient. Relatives
observed no hugging and very little affection from Mother toward
A.B. Mother also used profanity, such as when she asked A.B. why
she was ―acting like a bitch,‖ and she called A.B. names such as
―jackass‖ and ―stupid.‖ Mother and A.B. had a history of fighting,
and Mother admitted throwing things in A.B.‘s presence when
angry.
    ¶8 After a cruise in 2017, Mother developed Mal de
Debarquement Syndrome (MdDS),4 which causes anger, headaches,
pain, stress, anxiety, and nausea. She also has an autoimmune
disorder and suffers from depression. These medical conditions
prevent her from working, and she cannot afford treatment. She
relies on her boyfriend for financial support.
    ¶9 While A.B. was staying with Aunt and Uncle, Mother did not
provide financial support for A.B.‘s care. Mother also declined extra
opportunities to visit with A.B. and to be involved in A.B.‘s care,
including taking phone calls and attending an eye doctor
_____________________________________________________________
   4  MdDS ―is a condition characterized by a subjective sensation of
self-motion (i.e., rocking, swaying, bobbing), which persists after an
initial exposure to passive motion, usually after sea travel but
occasionally after air or overland trips.‖ Viviana Mucci et al., Mal de
Debarquement Syndrome: A Matter of Loops?, 11 FRONTIERS IN
NEUROLOGY 2 (Nov. 10, 2020), https://www.frontiersin.org/articles
/10.3389/fneur.2020.576860/full.


                                  3
                                IN RE A.B.
                           Opinion of the Court
appointment. Uncle testified that Mother always put her interests
above A.B.‘s and tried to unload raising A.B. onto relatives.
   ¶10 In 2018, while living with Mother, A.B. stated she ―want[ed]
to die,‖ which the court viewed as evidence of suicidal ideation.
Mother argued that this statement was blown out of proportion and
was not abnormal for a child of A.B.‘s age. Mother stated that, at
times, A.B. had demonstrated ―rage and hatred‖ toward her.
    ¶11 A concerning incident also took place not long before the
trial. During an unsupervised visit, Mother directed A.B. to tell her
Guardian ad Litem that she needed to go home to her mother. And
Mother said that if A.B. did not come home, ―a lot of people will get
hurt.‖ Uncle overheard this conversation through A.B.‘s smartwatch
and immediately terminated the visit. The juvenile court found this
conversation to be ―emotionally abusive.‖ Mother also testified she
would cut off contact between A.B. and Aunt and Uncle if she
received custody, a claim the court thought demonstrated ―a
complete disregard for the best interests of [A.B.]‖ given the positive
bond she has with Aunt and Uncle.
   ¶12 Based on these facts, the juvenile court determined that A.B.
had been neglected by Mother and awarded custody to Aunt and
Uncle. In categorizing the situation as ―neglect,‖ the juvenile court
made four legal conclusions:
         (1)     [A.B.] has been neglected by her mother in the
         form of emotional maltreatment, which has caused
         [A.B.] to be insecure, afraid and emotionally disturbed.
         (2)     [A.B.] has been neglected by her mother by
         being placed with relatives for extended and regular
         periods of time without support from her mother.
         (3)     The mother‘s physical and emotional problems
         prevent her from being able to parent [A.B.] properly.
         (4)     The mother has neglected [A.B.] in not assisting
         in paying for her support or providing items for
         [A.B.‘s] care. The mother does not have gainful
         employment currently. This lack of stability prevents
         her from parenting [A.B.] properly.

    ¶13 Mother appealed, and the court of appeals reversed the
juvenile court‘s decision.5 Because Mother did not dispute the
relevant facts as found by the juvenile court, and because the
_____________________________________________________________
   5   In re A.B., 2021 UT App 91, ¶¶ 8, 22, 498 P.3d 894.


                                     4
                            Cite as: 2022 UT 39
                            Opinion of the Court
question on appeal was whether the facts met the legal standard of
neglect, the court of appeals reviewed the juvenile court‘s decision as
a ―law-like‖ mixed question under a de novo standard of review,
giving no deference to the juvenile court.6
    ¶14 After determining the standard of review, the court of
appeals reversed the juvenile court‘s neglect determination, holding
that the juvenile court ―failed to properly link its findings of fact and
conclusions of law to the statute defining ‗neglect‘ in these
situations.‖7 Looking to the juvenile court‘s first conclusion of law—
that ―[A.B.] ha[s] been neglected by [Mother] in the form of
emotional maltreatment‖—the court noted that Aunt and Uncle had
conceded that ―emotional maltreatment . . . is not neglect.‖8 And it
stated that the concession was in line with court of appeals‘ caselaw
holding that ―the statutory definition of neglect cannot be construed
to include emotional maltreatment.‖9 The court similarly held that
the other conclusions of law made by the juvenile court ―d[id] not
clearly fall within the statute‘s language.‖10
    ¶15 Because the language of the juvenile court‘s legal conclusions
did not match with Utah Code section 80-1-102(58)(a)‘s definition of
neglect, the court of appeals proceeded to examine the juvenile
court‘s factual findings to see if any of the six statutory grounds
defining neglect were satisfied.11 Based mainly on the first three
grounds, the court determined that Mother did not neglect A.B.12 The
court concluded that the first ground listed in the statute, which
addresses abandonment, was not satisfied because ―[t]he juvenile
court did not analyze whether a parent who leaves a child
temporarily with relatives could be considered to have abandoned
the child.‖13 It also held that the second definition of neglect,
referring to ―lack of proper parental care,‖ did not apply because
_____________________________________________________________
   6   Id. ¶ 10.
   7   Id. ¶ 11.
   8 Id. ¶ 14 (second and third alterations in original) (internal
quotation marks omitted).
   9   Id. (citation omitted) (internal quotation marks omitted).
   10   Id.
   11   Id. ¶ 15.
   12   Id. ¶¶ 16–18, 22.
   13   Id. ¶ 21.


                                     5
                                IN RE A.B.
                          Opinion of the Court
―the record . . . suggests that [A.B.] received proper parental care,
even if not always at Mother‘s hand.‖14 Finally, it noted that the third
ground for neglect, failure or refusal of a parent to provide proper or
necessary care, failed because while ―Mother did refuse to pay Aunt
and Uncle for . . . [A.B.‘s] care,‖ ―the statute‘s plain language . . . says
nothing about a parent‘s refusal to reimburse another caretaker for
providing the care.‖15
   ¶16 The court of appeals also considered Petitioners‘ argument
that it should affirm on the alternative ground that A.B. had been
abused.16 The court declined to affirm on this basis, noting that the
juvenile court had used the term ―emotional maltreatment‖ in its
legal conclusions instead of the term of art ―abuse,‖ and that ―the
juvenile court made no substantive findings regarding emotional
abuse.‖17 Concluding that the juvenile court had erred in its neglect
determination and declining to rule on the alternative ground of
abuse, the court of appeals reversed.18
    ¶17 Petitioners now seek review of the court of appeals‘ decision.
We address three issues: whether the court of appeals erred by (1)
analyzing the juvenile court‘s application of the neglect statute as a
law-like mixed question and applying a nondeferential standard of
review; (2) reversing the lower court‘s neglect determination; and (3)
not affirming on the alternative ground of abuse. We have appellate
jurisdiction under Utah Code section 78A-3-102(3)(a).
                            Standard of Review
   ¶18 ―On certiorari, we review the decision of the court of appeals
and not that of the district court.‖19 We typically review the court of
appeals for correctness,20 and ―[t]he correctness of the court of
appeals‘ decision turns, in part, on whether it accurately reviewed
the [lower] court‘s decision under the appropriate standard of

_____________________________________________________________
   14   Id. ¶ 20.
   15   Id. ¶ 19.
   16   Id. ¶ 14 n.3.
   17   Id.
   18   Id. ¶ 22.
   19State v. Brake, 2004 UT 95, ¶ 11, 103 P.3d 699 (citing Longley v.
Leucadia Fin. Corp., 2000 UT 69, ¶ 13, 9 P.3d 762).
   20   Id.


                                     6
                            Cite as: 2022 UT 39
                           Opinion of the Court
review.‖21 So we review the court of appeals‘ decisions to apply a
nondeferential standard of review and to reverse the juvenile court‘s
neglect determination for correctness.
    ¶19 Affirming the juvenile court‘s decision on an alternative
ground apparent from the record is a matter of discretion.22 Thus,
here, ―whether the court of appeals properly refused‖ to affirm the
district court‘s neglect determination on the alternate ground of
abuse ―is a matter that we review for an abuse of discretion.‖23
                                   Analysis
    ¶20 Petitioners argue the court of appeals erred in three ways.
First, they contend the court of appeals erred by reviewing the
juvenile court‘s application of the neglect statute nondeferentially.
Second, they argue the court of appeals erred by reversing the
juvenile court‘s neglect determination. Finally, they argue that even
if the court of appeals was correct on the question of neglect, it erred
by not affirming on the alternative basis of abuse.
    ¶21 We are not persuaded that the court of appeals erred on any
of these three issues. First, we agree with the court of appeals‘
analysis that the juvenile court‘s application of the neglect statute to
the facts of this case was a law-like mixed question, so a
nondeferential standard of review was appropriate. Second,
Petitioners have not persuaded us that the court of appeals got the
neglect determination wrong. And third, Petitioners have not
demonstrated that the court of appeals abused its discretion by not
affirming on the alternative basis of abuse.
             I. The Court of Appeals Applied the Appropriate
                            Standard of Review
    ¶22 The Guardian ad Litem argues that ―[t]he court of appeals
erred by rejecting In re E.R. to apply a de novo standard of review[,]
‗giving no deference to the juvenile court.‘‖24 According to the
Guardian ad Litem, our decision in In re E.R.25 established that all

_____________________________________________________________
   21   State v. Levin, 2006 UT 50, ¶ 15, 144 P.3d 1096 (citation omitted).
   22Olguin v. Anderton, 2019 UT 73, ¶ 20, 456 P.3d 760 (citation
omitted).
   23   Bernat v. Allphin, 2005 UT 1, ¶ 5, 106 P.3d 707 (citation omitted).
   24   (Quoting In re A.B., 2021 UT App 91, ¶ 10, 498 P.3d 894.)
   25   2021 UT 36, 496 P.3d 58.


                                      7
                                 IN RE A.B.
                           Opinion of the Court
mixed questions of fact and law in the child welfare context are
subject to deferential review. Mother counters that In re E.R.
established a deferential standard of review for only best interest
determinations in termination proceedings—not for all mixed
questions before the juvenile court. So, Mother argues, the court of
appeals correctly applied the test from In re E.R. to determine that
the question under review is a law-like mixed question, subject to de
novo review. We agree with Mother that the court of appeals applied
the proper standard of review because the juvenile court‘s
application of the neglect statute in its neglect determination
presented a law-like mixed question.
    ¶23 When determining the standard of review on appeal, we first
categorize questions on review into one of three categories:
(1) questions of law; (2) questions of fact; or (3) mixed questions of
law and fact.26 We afford the factfinder no deference on questions of
law, reviewing issues de novo, and the most deference on questions
of fact, reviewing only for clear error.27 But mixed questions require
further analysis because ―[t]he standard of review . . . depends on
the nature of the issue.‖28
   ¶24 In In re E.R., we applied a three-factor test from State v.
Levin29 to determine whether a mixed question of fact and law was
subject to de novo or deferential review.30 The three factors allow
courts to distinguish between ―law-like‖ and ―fact-like‖ mixed
questions, where ―[l]aw-like mixed questions are reviewed de novo,
[and] fact-like mixed questions are reviewed deferentially.‖31 The
three factors from Levin are
         (1) the degree of variety and complexity in the facts to
         which the legal rule is to be applied; (2) the degree to
         which a trial court‘s application of the legal rule relies
         on facts observed by the trial judge, such as a witness‘s
         appearance and demeanor, relevant to the application
_____________________________________________________________
   26 Randolph v. State, 2022 UT 34, ¶ 17, 515 P.3d 444 (citation
omitted).
   27   In re E.R., 2021 UT 36, ¶¶ 15–16.
   28   Id. ¶ 18 (citation omitted) (internal quotation marks omitted).
   29   2006 UT 50, 144 P.3d 1096.
   30   In re E.R., 2021 UT 36, ¶¶ 21–22.
   31   Id. ¶ 18 (citation omitted) (internal quotation marks omitted).


                                     8
                             Cite as: 2022 UT 39
                            Opinion of the Court
         of the law that cannot be adequately reflected in the
         record available to appellate courts; and (3) other
         policy reasons that weigh for or against granting
         discretion to trial courts.32
    ¶25 Applying these factors, the In re E.R. court determined that
best interest determinations in termination proceedings were a fact-
like mixed question subject to deferential review.33 The In re E.R.
court noted that every best interest evaluation is fact-intensive,
requiring courts to look at the unique needs and situations of
different children,34 and that ―the juvenile court has a superior
perspective in light of its view of the demeanor of both parents and
children.‖35 Specifically, the court recognized ―that a party‘s
demeanor is a factor that may be probative in a best interest
analysis.‖36 Considering the policy implications of de novo review as
opposed to deferential review, the court held that the complex
variety in facts between cases ―st[oo]d in the way of appellate
development of categorical rules in this field.‖37
    ¶26 The Guardian ad Litem argues that In re E.R. held that
deferential review applies to ―‗all aspects‘ of juvenile court
determinations including grounds, best interest, and placement.‖38
This interpretation is inaccurate, however, because the paragraphs
the Guardian ad Litem cites refer to caselaw establishing deferential
review for ―all aspects of the juvenile court‘s termination of parental
rights determination‖—not all aspects of child welfare cases
generally.39 Because, as Mother correctly states, ―there was a
different type of question at issue in In re E.R. than in this case,‖ the
court of appeals was correct to apply the Levin factors to the question
before it.


_____________________________________________________________
   32   Id. ¶ 21 (quoting Levin, 2006 UT 50, ¶ 25).
   33   Id. ¶ 22.
   34   Id.
   35   Id. ¶ 23.
   36   Id. (citation omitted) (internal quotation marks omitted).
   37   Id. ¶ 22.
   38   (Citing In re E.R., 2021 UT 36, ¶¶ 11–12.)
   39   In re E.R., 2021 UT 36, ¶ 12.


                                        9
                                  IN RE A.B.
                            Opinion of the Court
    ¶27 Applying the Levin test as described in In re E.R., the court of
appeals determined that the juvenile court‘s application of the
neglect statute to the facts of this case presented a law-like mixed
question subject to nondeferential review.40 Looking at the first two
factors, the court noted that no facts were disputed on appeal,
making it easier for the court to rely on the record.41 As for the third
factor, the court determined that ―sound policy dictates that
application of statute be reviewed de novo‖ and that ―[d]e novo
review here presents little downside and allows this court to
establish precedent on which future litigants and lower courts can
rely.‖42
    ¶28 We agree with the court of appeals‘ conclusion. Unlike the
best interest determination considered in In re E.R., with nearly
unlimited possible scenarios and factors for the juvenile court to
consider, a neglect determination requires a court to operate within a
closed universe. Once the facts have been established, the juvenile
court is limited to determining whether the statutory criteria for
neglect have been met. Doing so is primarily a law-like endeavor.
Thus, the court of appeals was correct to consider Mother‘s challenge
to the neglect determination as presenting a law-like mixed question
and review it nondeferentially.
   II. Petitioners Have Not Demonstrated That the Court of Appeals
              Erred in Reversing the Neglect Determination
   ¶29 The six statutory grounds for neglect are found in Utah
Code section 80-1-102(58)(a), and for a court to find that a child has
been neglected, it must determine that the situation satisfies one or
more of these grounds. The neglect statute states that
         ―[n]eglect‖ means action or inaction causing:
         (i) abandonment of a child . . . ;
         (ii) lack of proper parental care of a child by reason of
         the fault or habits of the parent, guardian, or custodian;
         (iii) failure or refusal of a parent, guardian, or
         custodian to provide proper or necessary subsistence


_____________________________________________________________
   40   In re A.B., 2021 UT App 91, ¶ 10.
   41   Id.
   42   Id.


                                      10
                             Cite as: 2022 UT 39
                            Opinion of the Court
         or medical care, or any other care necessary for the
         child‘s health, safety, morals, or well-being;
         (iv) a child to be at risk of being neglected or abused
         because another child in the same home is neglected or
         abused;
         (v) abandonment of a child through an unregulated
         child custody transfer under Section 78B-24-203; or
         (vi) educational neglect.43
    ¶30 After examining the statutory grounds for neglect, the court
of appeals reversed the juvenile court‘s neglect determination.44 In
doing so, the court of appeals engaged in a two-part analysis. First, it
held that the juvenile court‘s legal conclusions—including the
conclusion that A.B. was neglected ―in the form of emotional
maltreatment‖—were not sufficiently connected to the neglect
statute.45 And second, it carefully went through each of the six
statutory grounds for neglect and determined that the juvenile
court‘s factual findings did not support any of those grounds.46
   ¶31 Aunt and Uncle claim the court of appeals erred in reversing
the juvenile court‘s neglect determination, and they make two
overarching arguments in support of that claim.47 First, Aunt and
_____________________________________________________________
   43   UTAH CODE § 80-1-102(58)(a).
   44   In re A.B., 2021 UT App 91, ¶¶ 11, 22, 498 P.3d 894.
   45   Id. ¶ 14 (citation omitted).
   46   Id. ¶¶ 15–21.
   47 The Guardian ad Litem also challenges the court of appeals‘
reversal of the neglect determination, but on two different grounds
than Aunt and Uncle. First, the Guardian ad Litem claims the court
of appeals‘ opinion ―erroneously limit[ed] neglect to inaction and . . .
erroneously limit[ed] neglect to present-day conduct.‖ And second,
the Guardian ad Litem argues that the court of appeals ignored
several statutory definitions of neglect. We reject both of these
arguments. In its opinion, the court of appeals did not define neglect
as including only inaction, nor did it define neglect as including only
present-day conduct. Instead, the court of appeals examined the
juvenile court‘s legal conclusions, compared them to the neglect
statute, considered the factual findings (which addressed both
Mother‘s past and present-day conduct), and determined that the
juvenile court‘s order did not support any of the statutory grounds
                                                         (continued . . .)
                                       11
                               IN RE A.B.
                          Opinion of the Court
Uncle defend the juvenile court‘s determination that A.B. was
neglected through emotional maltreatment and argue that a case the
court of appeals relied on, K.Y. v. Division of Child and Family
Services,48 incorrectly held that emotional maltreatment does not
meet the statutory definition of neglect. And second, Aunt and Uncle
argue that the juvenile court‘s factual findings support several of the
statutory neglect grounds.
    ¶32 We affirm. Aunt and Uncle‘s argument that emotional
maltreatment fits within the neglect statute is waived because they
conceded to the court of appeals that emotional maltreatment is not
neglect. And we hold that Aunt and Uncle have not met their burden
of persuasion to show that the court of appeals erred in holding that
the juvenile court‘s factual findings do not support any of the
statutory grounds for neglect.
            A. Aunt and Uncle Waived the Argument That Emotional
                         Maltreatment Is Neglect
   ¶33 In categorizing A.B.‘s situation as neglect, the juvenile court
held that A.B. had been neglected ―in the form of emotional
maltreatment.‖ On appeal to this court, Aunt and Uncle defend the
juvenile court‘s holding, arguing that emotional maltreatment fits
within the statutory definition of neglect and claiming that K.Y. v.
Division of Child and Family Services was incorrect for holding
otherwise. But there is a fundamental problem with Aunt and
Uncle‘s argument: they conceded to the court of appeals that
emotional maltreatment is not neglect. Because of this concession,
their arguments are waived.
    ¶34 After the juvenile court entered its order, Mother appealed
to the court of appeals and argued, in part, that the legal conclusion
that A.B. had been neglected in the form of emotional maltreatment
was ―per se erroneous.‖ To support her argument, Mother cited the
court of appeals‘ previous decision in K.Y. v. Division of Child and
Family Services, which held that ―the statutory definition of neglect




for neglect. Id. And the alleged statutory definitions of neglect the
Guardian ad Litem says the court of appeals ignored do not come
from the neglect statute but from the statutes governing termination
of parental rights. The Guardian ad Litem does not argue why those
statutes should apply outside of termination proceedings.
   48   2010 UT App 335, 244 P.3d 399.


                                   12
                             Cite as: 2022 UT 39
                            Opinion of the Court
cannot be construed to include emotional maltreatment.‖49 The K.Y.
court reached this conclusion after determining that ―the neglect
definition adopted by the legislature focuses on inaction by the
responsible party,‖ and it held that maltreatment could not be
considered neglect because that term is ―concerned with
inappropriate affirmative acts‖ and ―is synonymous with abuse.‖50
    ¶35 In their briefing to the court of appeals, Aunt and Uncle
conceded Mother‘s argument, stating, ―Mother correctly notes that
emotional maltreatment is abuse, not neglect.‖ They also did not
challenge K.Y.‘s holding. And in its opinion, the court of appeals did
not rule on whether emotional maltreatment constitutes neglect; it
instead relied on Aunt and Uncle‘s concession and simply noted that
the concession was in line with K.Y.51
    ¶36 But Aunt and Uncle make an about-face in their briefing to
this court. They directly challenge K.Y.‘s holding, claiming its
definition of emotional maltreatment is too narrow and out-of-line
with scientific research that they claim establishes that emotional
maltreatment is a form of neglect. And they also argue that
emotional maltreatment fits within the neglect statute as either a
―lack of proper parental care‖ or a ―failure or refusal . . . to provide
proper or necessary subsistence, education or medical care, or any
other care necessary for the child‘s health, safety, morals or well-
being.‖ Because Aunt and Uncle conceded to the court of appeals
that emotional maltreatment is not neglect, these arguments are
waived, and we decline to address them.
    ¶37 ―Under our adversarial system, the parties have the duty to
identify legal issues and bring arguments,‖ and ―[i]f the parties fail
to raise an issue in . . . the . . . appellate court, they risk losing the
opportunity to have the court address that issue.‖52 And we have
held that ―[i]ssues not raised in the court of appeals may not be
raised on certiorari unless the issue arose for the first time out of the
court of appeals‘ decision.‖53 By conceding to the court of appeals

_____________________________________________________________
   49   Id. ¶ 20.
   50   Id. ¶ 18 (citations omitted).
   51   In re A.B., 2021 UT App 91, ¶ 14 (citation omitted).
   52   State v. Johnson, 2017 UT 76, ¶ 14, 416 P.3d 443.
   53 DeBry v. Noble, 889 P.2d 428, 444 (Utah 1995); see also State v.
Pierce, 2022 UT 22, ¶ 29 n.29, 511 P.3d 1164 (concluding that an
                                                     (continued . . .)
                                        13
                                    IN RE A.B.
                           Opinion of the Court
that emotional maltreatment is not neglect and accepting K.Y.‘s
holding, Aunt and Uncle failed to raise the issue of whether
emotional maltreatment can constitute neglect. And their arguments
do not relate to an issue that arose for the first time out of the court
of appeals‘ decision. This is so because Mother argued in her
opening brief to the court of appeals that emotional maltreatment is
not neglect, and she cited K.Y.‘s holding for support. Aunt and Uncle
had an opportunity to challenge Mother‘s argument and caselaw in
their response, but they chose to concede instead, and the court of
appeals relied on their concession. So their arguments are waived,
and we decline to address them.
    B. Aunt and Uncle Have Not Met Their Burden of Persuasion to Show
                   That the Court of Appeals Erred
    ¶38 In its opinion, the court of appeals analyzed each of the six
statutory grounds for neglect and concluded that the juvenile court‘s
factual findings do not support any of those grounds.54 On appeal,
Aunt and Uncle challenge only the court of appeals‘ holdings that
the factual findings do not support the neglect statute‘s provisions
regarding ―lack of proper parental care‖ and a ―failure or refusal . . .
to provide proper or necessary subsistence or medical care, or any
other care necessary for the child‘s health, safety, morals, or well-
being.‖ We affirm the court of appeals because Aunt and Uncle have
failed to meet their burden of persuasion to show that the court of
appeals erred.
   ¶39 Under our appellate rules and caselaw, an appellant has the
burden to ―explain, with reasoned analysis supported by citations to
legal authority and the record, why the [appellant] should prevail on
appeal.‖55 ―An appellant bears the burden of persuasion on
appeal,‖56 and this burden includes ―engag[ing] with and
respond[ing] to the grounds for the decision [the appellant] is
challenging on appeal.‖57 And when review of a lower court‘s

argument had been waived because the appellant ―never raised th[e]
issue before the court of appeals‖).
   54   In re A.B., 2021 UT App 91, ¶¶ 15–21.
   55   UTAH R. APP. P. 24(a)(8).
   56  Utah Dep’t of Transp. v. Coalt, Inc., 2020 UT 58, ¶ 45, 472 P.3d 942
(citation omitted).
   57UMIA Ins., Inc. v. Saltz, 2022 UT 21, ¶ 64, 515 P.3d 406 (citations
omitted).


                                       14
                          Cite as: 2022 UT 39
                         Opinion of the Court
decision includes an issue of statutory interpretation, part of an
appellant‘s burden of persuasion includes analyzing the statute‘s
meaning.58
    ¶40 The court of appeals determined that the juvenile court‘s
factual findings did not support neglect by a ―lack of proper parental
care‖ or by a ―failure or refusal . . . to provide proper or necessary
subsistence or medical care, or any other care necessary for the
child‘s health, safety, morals, or well-being.‖59 Regarding ―lack of
proper parental care,‖ although the court of appeals acknowledged
that ―it would be inaccurate and insensitive to suggest that the
interactions between Mother and [A.B.] approached ideal,‖ it
determined that ―the record . . . suggests that [A.B.] received proper
parental care, even if not always at Mother‘s hand.‖60 And when
analyzing neglect by a parent‘s ―failure or refusal . . . to provide
proper or necessary subsistence or medical care, or any other care
necessary for the child‘s health, safety, morals, or well-being,‖ the
court of appeals held that ―the statute‘s plain language relates only
to a parent‘s refusal to provide care—it says nothing about a parent‘s
refusal to reimburse another caretaker for providing the care.‖61 It
then determined that Mother‘s conduct did not fall within the
statutory definition because she ―never refused to provide care but
refused only to reimburse Aunt and Uncle for providing that care.‖62
   ¶41 Aunt and Uncle have failed to satisfy their burden of
persuasion to show that the court of appeals erred in these two

_____________________________________________________________
   58 See Utah State Tax Comm’n v. See’s Candies, Inc., 2018 UT 57, ¶ 20
n.8, 435 P.3d 147 (concluding that an appellant ―failed to carry its
burden of persuasion on appeal‖ because the appellant had ―not
given [the court] what [it] would need to interpret [the statutory]
language‖); see also Tobler v. Tobler, 2014 UT App 239, ¶ 42, 337 P.3d
296 (concluding that an appellant failed to meet his burden of
persuasion on appeal when he did not provide ―a supported
argument for his preferred interpretation of [a statute] based on
general principles of statutory interpretation‖).
   59In re A.B., 2021 UT App 91, ¶¶ 19–20 (citation omitted) (internal
quotation marks omitted).
   60   Id. ¶ 20.
   61   Id. ¶ 19.
   62   Id.


                                  15
                               IN RE A.B.
                         Opinion of the Court
holdings. Aunt and Uncle had a burden to ―shed light‖63 on the
meaning of these statutory provisions—particularly because these
provisions could potentially support a wide range of possible
meanings. For instance, ―lack of proper parental care‖ could
potentially refer to any parental conduct that falls short of ideal, or it
might refer only to parental conduct that causes a child to lack basic
necessities. And the phrase ―failure or refusal . . . to provide . . . any
other care necessary for the child‘s health, safety, morals, or well-
being‖ is similarly vague and conducive to a variety of reasonable
interpretations.
      ¶42 But Aunt and Uncle have ―not given us what we would
need to interpret this language.‖64 Instead, they merely list several of
the juvenile court‘s factual findings and conclude, without analysis,
that these findings support a determination that A.B. was neglected
by a ―lack of proper parental care‖ or by Mother‘s ―failure or refusal
. . . to provide proper or necessary . . . care.‖ They do not engage
with the statute‘s text or provide any argument for what these
provisions mean. Because Aunt and Uncle do not provide any
analysis of the neglect statute‘s meaning, they have not given us
what we would need to determine whether the court of appeals
erred and have accordingly ―failed to carry [their] burden of
persuasion on appeal.‖65
    ¶43 In addition to their failure to shed light on the meaning of
the statute, Aunt and Uncle have also failed to engage with key
aspects of the court of appeals‘ reasoning. For instance, Aunt and
Uncle do not mention the court of appeals‘ determination that the
statute‘s language regarding a ―failure or refusal . . . to provide
proper or necessary subsistence or medical care‖ ―says nothing
about a parent‘s refusal to reimburse another caretaker for providing
the care.‖66 And Aunt and Uncle do not acknowledge the court of
appeals‘ analysis regarding ―lack of proper parental care,‖ in which
it determined that ―the record . . . suggests that [A.B.] received

_____________________________________________________________
   63 See’s Candies, 2018 UT 57, ¶ 20 n.8 (concluding that an appellant
failed to meet its burden of persuasion when it had ―done little to
shed light on the statute‘s meaning‖).
   64   Id.
   65   Id.
   66In re A.B., 2021 UT App 91, ¶ 19 (citation omitted) (internal
quotation marks omitted).


                                   16
                            Cite as: 2022 UT 39
                           Opinion of the Court
proper parental care, even if not always at Mother‘s hand.‖67 Because
Aunt and Uncle have failed to ―engage with and respond to the
grounds for the [court of appeals‘] decision,‖68 they have failed to
meet their burden of persuasion on appeal. We accordingly affirm
the court of appeals‘ determination that the juvenile court‘s factual
findings do not support any of the statutory neglect grounds.
 III. The Court of Appeals Did Not Err in Declining to Affirm on the
                    Alternative Ground of Abuse
    ¶44 In addition to arguing the court of appeals erred by reversing
the juvenile court‘s neglect determination, Petitioners also argue the
court of appeals erred by declining to affirm the juvenile court‘s
order on the alternative ground that A.B. was abused. But because
the juvenile court‘s findings do not clearly rise to the level of ―abuse‖
as defined by statute, we hold that the court of appeals did not abuse
its discretion in declining to affirm the juvenile court‘s order on this
basis.
   ¶45 An appellate court has ―discretion to affirm [a] judgment on
an alternative ground if it is apparent in the record.‖69 ―[T]o be
apparent,‖ ―[t]he record must contain sufficient and uncontroverted
evidence supporting the ground or theory to place a person of
ordinary intelligence on notice that the prevailing party may rely
thereon on appeal.‖70 And ―not only must the alternative ground be
apparent on the record, it must also be sustainable by the factual
findings of the trial court.‖71 That means the appellate courts are
―limited to the findings of fact made by the trial court and may not



_____________________________________________________________
   67   Id. ¶ 20.
   68   UMIA Ins., 2022 UT 21, ¶ 64 (citations omitted).
   69 Olguin v. Anderton, 2019 UT 73, ¶ 20, 456 P.3d 760 (alteration in
original) (citation omitted) (internal quotation marks omitted); see
also Madsen v. Washington Mut. Bank fsb, 2008 UT 69, ¶ 26, 199 P.3d
898 (―When reviewing a decision made on one ground, we have the
discretion to affirm the judgment on an alternative ground if it is
apparent in the record.‖).
   70Olguin, 2019 UT 73, ¶ 20 (second alteration in original) (citation
omitted) (internal quotation marks omitted).
   71   State v. Topanotes, 2003 UT 30, ¶ 9, 76 P.3d 1159.


                                     17
                                 IN RE A.B.
                           Opinion of the Court
find new facts or reweigh the evidence in light of the . . . alternate
ground.‖72
    ¶46 Aunt and Uncle refer to the trial transcript, asserting that
―the issue of emotional abuse was central to the trial,‖ having been
addressed throughout the proceedings and in closing argument.
And they argue that because the issue of Mother‘s alleged emotional
abuse was so prevalent, the juvenile court must have inadvertently
erred when it described the conduct as emotional ―maltreatment‖ in
its order.
   ¶47 Like the court of appeals, we doubt the juvenile court meant
―emotional abuse‖—at least as that term is defined by the statute—
when it concluded Mother had engaged in ―emotional
maltreatment.‖73 The juvenile court rested its custody determination
on the ground of neglect, concluding that A.B. had ―been neglected
by her mother in the form of emotional maltreatment,‖ among other
ways. Had the court found that Mother abused A.B., it most likely
would have said so directly. There would have been no reason to
frame such abuse in terms of neglect.74
    ¶48 We also conclude that the court of appeals did not err in
stating that the juvenile court‘s factual findings do not rise to the
level of abuse under the relevant statute.75 And because the court of
appeals was ―limited to the findings of fact made by the [juvenile]
court and [could] not find new facts or reweigh the evidence,‖ we,



_____________________________________________________________
   72   Bailey v. Bayles, 2002 UT 58, ¶ 20, 52 P.3d 1158.
   73 See In re A.B., 2021 UT App 91, ¶ 14 n.3, 498 P.3d 894 (reasoning
that because the term ―abuse‖ is ―such a significant term of art under
the statute,‖ ―a juvenile court‘s failure to use this word . . . cannot
reasonably be viewed as a mere typographical error‖).
   74 The term ―emotional abuse‖ does appear once in the juvenile
court‘s findings. The court described an exchange between A.B. and
Mother in which the latter said that ―a lot of people will get hurt‖ if
A.B. did not tell Aunt, Uncle, and her Guardian ad Litem that she
wanted to go home with Mother. The court called this an
―emotionally abusive conversation.‖ But identifying one
conversation as ―emotionally abusive‖ is not the same as deciding
A.B. was abused under the statute.
   75   See In re A.B., 2021 UT App 91, ¶ 14 n.3.


                                     18
                             Cite as: 2022 UT 39
                            Opinion of the Court
too, look only to the juvenile court‘s findings to determine whether
they constitute abuse.76
    ¶49 In relevant part, ―abuse‖ is defined as ―nonaccidental harm
of a child‖ or ―threatened harm of a child.‖77 And ―harm,‖ in turn, is
defined most relevantly as ―emotional damage that results in a
serious impairment in the child‘s growth, development, behavior, or
psychological functioning.‖78 The juvenile court‘s findings do not
clearly show that A.B. suffered ―serious impairment‖ in her ―growth,
development, behavior, or psychological functioning.‖
    ¶50 The juvenile court did make findings related to A.B.‘s
behavior and psychological functioning. With respect to her
behavior, the court cited testimony that A.B., like Mother, throws
things when they argue and that she has ―thrash[ed] out‖ ―several
times.‖ (It is unclear what exactly was meant by ―thrashing out.‖)
But on this factual record, it is not apparent that A.B.‘s behavior goes
far beyond that of a typical, non-abused child.
    ¶51 As to A.B.‘s psychological functioning, the juvenile court‘s
findings are admittedly more troubling. But we still conclude that
those findings did not require the court of appeals to affirm on the
alternate ground of abuse. The juvenile court pointed to testimony
that A.B. had been suicidal at some point and found that she arrived
at Aunt and Uncle‘s home ―depressed and afraid, with very little
self-confidence.‖ It also referred to testimony that A.B. became ―very
depressed and sad after visits with her mother.‖ The court
concluded that Mother‘s emotional maltreatment ―caused [A.B.] to
be insecure, afraid and emotionally disturbed.‖
   ¶52 We in no way disregard the troubling nature of these
findings. But they are not so ―sufficient and uncontroverted‖ for us
to conclude that the court of appeals abused its discretion in
declining to affirm the juvenile court‘s order on the ground of
abuse.79
                                  Conclusion
   ¶53 Petitioners‘ three arguments that the court of appeals erred
have all fallen short. First, we agree with the court of appeals that
_____________________________________________________________
   76   See Bailey, 2002 UT 58, ¶ 20.
   77   UTAH CODE § 80-1-102(1)(a)(i)(A), (B).
   78   Id. § 80-1-102(37)(b).
   79   See Olguin, 2019 UT 73, ¶ 20 (citation omitted).


                                        19
                            IN RE A.B.
                       Opinion of the Court
nondeferential review was appropriate when reviewing the juvenile
court‘s neglect determination because it was a law-like mixed
question of fact and law centered around statutory interpretation.
Second, Petitioners have not convinced us that the court of appeals
erred in reversing the juvenile court‘s neglect determination.
Petitioners relied partially on an argument they had waived before
the court of appeals, and they failed to meet their burden of
persuasion on appeal because they did not adequately engage with
the statutory text or the court of appeals‘ reasoning. And third,
Petitioners have not demonstrated that the court of appeals abused
its discretion by choosing not to rule on the alternative ground of
abuse. We affirm.




                                20